 332DECISIONSOF NATIONALLABOR RELATIONS BOARDCarpet,Linoleum and Soft Tile Layers Local No.1238andRobertA.Arnoldd/b/aArnold'sCarpet.Case 19-CC-386April 10, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn November 18, 1968, Trial Examiner James R.Webster issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in unfair labor practices as alleged in thecomplaint, and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a brief in support of its exceptions andRespondent filed cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts theTrialExaminer'sfindings,conclusions,andrecommendations.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of theTrialExaminer, andhereby orders that the complaint herein be, and ithereby is, dismissed.CHAIRMANMCCULLOCHdissenting:Unlike my colleagues I would find that RobertArnold is an independent contractor and thatRespondent therefore violated Section 8(b)(4)(ii)(B)when it picketed Vaughn with the admitted object offorcing Arnold's removal from the picketed project.Ireach this conclusion on the strength of thefollowing considerations:Arnold sets his own hours;heworks without supervision;he uses his ownbusiness truck,tools, and materials; he performs nowork on and makes no use of Vaughn's premises; hehas his own city business license and his own statecontractor's license; he does not work exclusively forVaughn and may refuse Vaughn's business; heindependently determines or negotiates with carpetretailers(includingVaughn)the charges for hisservices for each job and the price per unit of workvaries from job to job; and he is paid for workwithout any deductions for Social Security or othertaxes.Unlike my colleagues, I find no evidence thatVaughn exercisesmeaningfulcontrolover themanner or means by which Arnold performs hiswork.' In reaching my conclusion I have taken intoaccount that 60 percent of Arnold's businessoperationsisperformedforVaughn.But,particularly in the absence of any evidence thatArnold is obligated to accept all of Vaughn's workorders,Ido not regard this as sufficient toovercome the aggregate force of the otherconsiderations pointing toArnold's status as anindependent contractor.'Although Vaughn furnishes Arnold with a diagram showing how thecarpeting should be cut and pieced together,this is done only to enableVaughn to determine the amount of carpeting sold and does not indicatethat Vaughn retains control over the way that Arnold performs his workTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R. WEBSTER, Trial Examiner. This case, with allparties represented, was heard in Seattle, Washington, onSeptember 10 and 11, 1968, upon a complaint of theGeneral Counsel and answer of Carpet, Linoleum andSoftTileLayersLocalNo 1238, herein calledRespondent. The complaint was issued on June 26, 1968,on a charge filed June 4, 1968 The complaint alleges thatRespondent threatened, coerced and restrained a generalcontractor and a number of subcontractors and inducedand encouraged individuals employed by these contractorsto cease work for an object of forcing or requiring saidemployers to cease doing business with Robert A Arnolddoing business as Arnold's Carpet, thereby engaging in aviolation of Section 8(b)(4)(i) and (ii) (B) of the NationalLabor Relations Act, herein called the Act.Briefshave been filed by the General Counsel and theRespondent and they have been carefully considered.'Upon the entire record and my observation of thewitnesses, I hereby make the followingFINDINGS OF FACT1.THE BUSINESSES OF THE EMPLOYERS INVOLVEDRobert A. Arnold, an individual,is engaged in businessunder the name of Arnold's Carpet, and is engaged in theinstallation of carpeting in residences, apartment buildingsand other buildings. During 1967 he purchased from aSeattle distributor supplies and materials consisting oftack stripping, tubes of metal, cement, tape and staples ofa value of approximately $800. Arnold testified that as tothe source of these materials, "none that I know" wasmanufactured in the State of Washington. Because of theinconclusivenessanduncertaintyofthetestimonyregarding the source of supplies, I cannot find that theyoriginated outside the State of Washington.Powell Construction Company, Inc. is a Washingtoncorporation engaged in the business of building homes andapartment houses and related activities. In 1968 Powellwas engaged as owner and general contractor in the'Counsel for the General Counsel filed a motion to correct transcript onOctober 17, 1968No opposition has been filed The motion has beencarefully considered and is granted175 NLRB No. 50 CARPET LAYERS, LOCAL 1238333building ofan apartmenthouse near Seattle, Washington,withwhich project this case is involvedAmong thesupplies and materials that Powell purchased for use onthisprojectwere the following items which weremanufactured and shipped toWashington distributorsfrom points outside the State of WashingtonHotpointelectricalappliancesconsistingofranges,garbagedisposals,refrigators and dishwashers and washers anddryers of a value of $14,405.00.The electrical subcontractor on this project was Fox &NystromElectricians,apartnership.The followingmaterials used by said subcontractor on this project werepurchased from local distributors and were manufacturedand shipped from points outside the State of Washington:(1) Copper wiring, plastic boxes, switch panels, connectorsand conduits of a value of $13,664.63, purchased fromPalmer Electric Company; (2) NuTone heaters, ventilatingfans and metal boxes of a value of $740.33, purchasedfrom Stusser Electric CompanyThe plumbing subcontractor on this project wasMid-City Plumbing Company. The following materialsused by this subcontractor on this project were purchasedfrom local plumbing suppliers but were manufactured andshipped from points outside of the State of Washington(1) pipes, bathtubs, sinks, valves, and water tanks of avalue of $11,898.95, from Thrifty Supply Company; (2)National water heaters of a value of $2,056.68 purchasedfromDoylePlumbingSupplyCompany; (3) pipes,couplings, coilwire and other supplies of a value of$956.19purchasedfromPacificPlumbingSupplyCompany; (4) valves, pipe, faucets and othergeneralplumbing supplies of a value of $1,481.82 purchased fromSea-Hi Supply Company; (5) pipes and nipples of a valueof $280.56 purchased from Puget Sound Pipe and SupplyCoVaughn 0. Eagon, doing business as Vaughn's HomeDecorating Center, herein referred to as Vaughn, was thesubcontractorforthe installationofcarpetinganddrapery. The carpeting was manufactured by J. P. StevensCompany and the padding was manufactured by AirCraftsProductsBoth items were manufactured andshipped from points outside the State of Washington andtheir value was $16,700. The drapery installed by Vaughnwasmade by Consolidated Textile Corp. of Seattle,Washington, from fabrics valued at $859.00 shipped byGraberManufacturingCompany from the State ofPennsylvania 'Cecil Powell of Powell Construction Company, J BurtFox of Fox & Nystrom Electricians, Herman H Gorlickof Thrifty Supply Company and James P. Jones ofMid-City Plumbing Company and Vaughn 0. Eagon ofVaughn's Home Decorating Center testified that suppliesand materials mentioned above were not manufactured inthe State of Washington In view of the fact that each isexperienced in his respective field of the building andconstruction industry and is knowledgeable of the sourcesof suppliesinhisrespectivefield,and secondly thatRespondent has not shown that any of these items weremanufactured or originated in the State of Washington, Ifind that the supplies and materials mentioned above,totalling $63,043 16 in value were shipped in interstatecommerce from points outside the State of Washington. I'Vaughn purchased drapery accessories of a value of $350 from a Seattledistributor,but there is no evidence as to the manufacturer of these itemsIn this connection Vaughn testified only that Graber ManufacturingCompany does not have a plant for the manufacture of drapery accessoriesin the State of Washingtontherefore find that Powell Construction Company Inc.,Vaughn'sHome Decorating Center and the othersubcontractors involved in the apartment project hereinwere engaged thereon in commerce within the meaning ofSection 2(6) and (7) and 8(b)(4) of the Act.'IITHE LABOR ORGANIZATION INVOLVEDCarpet, Linoleum and Soft Tile Layers Local No 1238,Respondentherein,isa labor organization within themeaning of Section2(5) of the Act.Ill.THE ALLEGED UNFAIR LABOR PRACTICESA. Issues1.Whether the employers involved on the Powellapartment project were engaged in commerce within themeaning of the Act.2.Whether Arnold was an independent contractor or anemployee of Vaughn on said project, and if he was anindependent contractor,whether the picketing of thePowell project on May 15, 1968 was for the purpose offorcing or requiring Vaughn to cease doing business withArnold and/or for the purpose of forcing or requiringGeneral Contractor Powell and other contractors on theproject to cease doing business with Vaughn.3.Whether Respondent induced or encouraged anemployee of subcontractor Fox & Nystrom to cease doingwork on May 15, 1968.B. Arnold's Status as Independent Contractor orEmployeeFor carpeting for the apartment house project involvedherein,GeneralContractorPowellwent to a carpetdistributor in the Seattle area and picked out carpetingand padding, but as he was unable to buy these materialsdirectly from the distributor, he contracted with VaughnEagon of Vaughn's Home Decorating Center to obtainand install the carpeting at a specified price per squareyard.Vaughn operates a retail store selling carpeting, paint,wallpaper, and other home decorating items, and hesubcontracts the installation of carpeting. For the past 21/2 years he has employed Arnold for this work, and hecontacted Arnold for the carpetinstallationon the Powellproject.He told Arnold that he had the job on a lowmargin basis and that Arnold would have to figure it aslow as he could. Arnold looked at the plans, figured themetal and materials and told Vaughn he could do it for$1.35 per square yard, and that it would take 5 or 6 weeksto complete Arnold's usual rate for residences is $1.50 to$1 75 per square yard depending on conditions in theresidenceApproximately 60 percent of Arnold's business is withVaughn. Vaughn pays Arnold by check, usually weekly,and makes no deductions for social security or incometaxWhen Vaughn sells carpeting at a specific priceincluding installation, he calls Arnold, Arnold checks hiscalendar and indicates a date that he has available for thejob. Vaughn furnishes him with a diagram which, in orderto arrive at the total amount of carpeting sold, necessarilyshows how the carpeting should be cut and piecedtogether.'SiemonsMailing Service,122NLRB 81,Commission House Drivers,Local 400,118 NLRB 130 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe evidence does not show that Vaughn sells carpetinginanymanner other than one where price includesinstallation; that is, the customers do not have to seek outand contract separately for installation. The carpeting forthe Powell project was sold "installed."On the day of installation, Arnold's practice is to pickup the carpeting and padding in his own truck at thedistributor'swarehouse or at Vaughn's warehouse. Hecuts, fits, and installs the carpet and pad. Vaughn doesnot regulate or control Arnold's hours; Arnold usuallyquitswork at 5 p.m., but if he has another job on hiscalendar for the following day, he works late. Vaughninspected Arnold's work on the Powell project, which wasthe first big job Arnold has worked on for him, but onsmall jobs, residential work, he calls the customers andinquires if they are satisfied If there should be anycomplaint about the installation work, Vaughn wouldrequireArnold to correct it without charge to Vaughn.Arnold has a contractor's license from the State ofWashington.He owns his own carpet laying tools andfurnishes allmaterials such as step, metal and glue. Heworks alone and does none of his work on Vaughn'spremises.There is no absolute rule for determining whether one isan independent contractor or an employee, but I find,based on a consideration of the following indicia of status,thatArnold's relationship with Vaughn on the Powellproject was that of an employee.The most important and widely applied test for anindependent contractor relationship is that of right tocontrol, but in the instant caseit isdifficult to apply thistest in view of the absence of situations where control wasexercisedor had to be exercised over the manner orprogress of the work. Vaughn furnishes Arnold with adiagram showing how the carpeting should be cut andpieced together. There is no evidence that Arnold had toor could exercise independent judgment on the manner ofcutting and piecing together of the carpeting. Arnold is anexperienced and competent carpet layer, however, anddoes not require Vaughn's attention to the procedures andoperations incident to the laying of the carpeting.Vaughn's primary concern is a good job and a satisfiedcustomerArnold uses his own tools, truck and suppliesand controls the time of his work. Vaughn's method ofpayment to Arnold is weekly rather than by the job.Vaughn sells carpeting "installed" and Arnold is hisinstaller;Arnold's business is not an independent anddistinct type of business from that of Vaughn Thecustomers look to Vaughn for any matter related to theinstallation of the carpeting, as was the situation on thePowell project when the Union objected to Arnold'spresence.This is indicative of the nature and extent ofVaughn's control over the installation work.Although the relationship of Vaughn and Arnold doeshave some attributes of an independent contractorrelationship, I find from a preponderance of the evidencethatArnold's relationship with Vaughn on the Powellprojectwas that of an employee rather than anindependent contractor.'Christianson, foreman for Powell, that he was a unionrepresentative,and he checked on the carpet layingoperations on the project. He told Christianson that therewas a nonunion man on the job, but made no statement ofconsequences of this observation. I find that Nelson'sstatement to Christianson contains no threat, coercion orrestraintwithin the meaning of Section 8(b)(4)(ii) of theAct, and that no unfair labor practice was committed inthis context.'On the next day, May 15, 1968, Respondent picketed infront of the Powell project with a placard containing thefollowing language:VAUGHN'S HOMEDECORATING CENTERUNFAIRCARPET LAYERS LOCAL 1238On that day in addition to Arnold, the following craftswere working or scheduled to work: electricians employedby Fox & Nystrom; plumbers employed by Mid-CityPlumbingCompany,paintersemployed by H & HPaintingCompany; a tile setter employed by JaymeFloorsCoveringCompany, carpenters and laborersemployed by Powell.The electricians collected their tools and left theprojectThe plumbers arrived on the jobsite but leftwithout working. The painters completed a phase of theirwork on the project and then left to work on another job.Foreman Christianson asked his carpenters and laborersto stay until they found out if the picketing was to beremoved, which they did.The picketing started at about 10 or 11 a.m. Shortlyafter it commenced, Foreman Christianson called GeneralContractor Cecil Powell. Powell called Vaughn and theymade arrangements to meet at the jobsite at about 1.30p.m.There theymet andconversedwithUnionRepresentativeNelson. Powell asked Nelson why theywere picketing, and Nelson replied that the man who waslaying the carpetwas a nonunionman, and that accordingto the rules of his Union no one could work on a job witha nonunionman, that a tile setter employed by JaymeFloorCoveringCompany had advised him that thisprojectwas thereforea nonunionoperation; that underthese circumstances it was impossible for the tile setter toremainon the job, and that Respondent was picketing thejob because there was anonunionman on the job. Nelsonstated that all Respondent wanted wasa union man onthe job; that if Arnold wereunion,there would be noobjection; but inasmuch as he was not, they would have tosee toit that a union man laid the carpet.Powell then told Vaughn that he was responsible to seethat the carpeting was put in and that he did not care whodid it but that he wanted the job completed. Nelson statedthat if Arnold would leave the job and not come back, hewould remove the picket. Vaughn talked the matter overwith Arnold and told him that he had no choice but toremove him from the job Arnold then left; Nelson got thepicket and they departed. This occurred at about 2 p.m.C. ThePicketingon May 15, 1968On May 14, 1968, Union Representative Don Nelsoncame to the Powell project. He informed Chris'Carpet Center, Inc,170 NLRB No 93,N L R B v UnitedInsuranceCo,389 U S 1028,Restatementof the Law, Agency 2d,Vol 1, para220'WyckoffPlumbing,135NLRB329,Marshall & Haas,133NLRB1144 I base identification of Nelson on testimony of Arnold who wasnearby during Nelson's conversation with Christianson but did not hearmore than a few words of the conversation.Christianson reported later toArnold thatNelson had stated there would be picketing if Arnold did notleaveAs this report is hearsay, I do not make a finding of fact based onitFurthermore,it is noted that such a statement does not threaten anillegaltype ofpicketing CARPET LAYERS, LOCAL 1238335The next day the various crafts returned to work on theproject,and Vaughnmade arrangementstohave thecarpeting installed bya unioncarpet layerD. Conclusions astoAlleged Violationof Section8(b)(4)(ii)(B) of the ActRespondent's stated purpose for the picketing of May15 was to cause Vaughn to terminate his relationship withArnold on the Powell project and to replace him with aunioncarpet layer.' I have found, however, that ArnoldwasVaughn's employee on this project and not anindependent contractor, therefore, as between these twothere can be no violation of Section 8(b)(4)(ii)(B) of theAct as there is no primary and secondary employerrelationshipThe General Counsel also contends that Respondent'spicketing was directed toward General Contractor Powelland other subcontractors on the job in an effort to havethem ceasedoing businesswith Vaughn. I find, however,thatRespondent's picketing at the project complies withthe standards for common situs picketing set forth in theBoard'sMoore Drydockdecision.' Arnold was engaged ininstallationof carpeting for Vaughn on the project at thetime of the picketing; he was engaged thereon in thenormal business of Vaughn, the picketing was limited toplaces reasonable close to the location of Vaughn's workthereon; and the picket sign disclosed clearly that thedispute was with Vaughn. But the Board has also heldthat a Respondent may by other conduct on the picketline or elsewhere manifest that ostensibly legal picketinghas a secondary boycott objective! In consideration ofthispointIhavecarefullyscrutinizedUnionRepresentative Nelson's remarks to Foreman ChristiansononMay 14 and his remarks to Powell on May 15, andotherallegedconductofRespondentdiscussedinparagraphE,foran indication that Respondent wasseeking to have Powell or other contractors cease doingbusiness with Vaughn in order to accomplish its objectiveof causing Vaughn to replace Arnold with a union carpetlayer, but I find that there is insufficient evidence to reachthis conclusion. Nelson did not ask Christianson or Powellto take any action against Vaughn to accomplish itsobjective- the replacement of Arnold. I, therefore, findthatRespondent's picketing was "primary" and thatRespondent has not violated Section 8(b)(4)(u)(B) of theAct.E. Alleged Violationof Section8(b)(4)(i)(B)AlbertonMcDonald, an employee of Fox & Nystrom,was employed on the Powell project on May 15, 1968,when the picketing occurredHe is a member of theInternational Brotherhood of ElectricalWorkers. He wentto work that morning at about 9:30 or 10 a.m While hewas installing light fixtures, a person whom he did notknow came to him and informed him that a picket hadbeen put up. McDonald asked him if he would finishinstalling the fixtures. The person told him to finish theinstallation of the fixture he was then installing and thento leaveMcDonald did soMcDonald described the person who told him to quitworking as about 6 feet 1 inch tall, weighing about 200pounds and wearing a blue sweater and possibly glassesVaughn described Union Representative Nelson as being ablond, heavyset, weighing about 215 to 220 pounds andbeing about 6 feet or 6 feet l inch tall. Arnold testifiedthat on the day before, when Nelson was talking withChristianson,Nelson was wearing a blue sweater and awhite tie.Nelsonwas not called as a witness and was notidentified as being in the hearing room. 1 cannot acceptMcDonald's description of the person who spoke with himas an identification of Nelson, therefore I find that thereisinsufficientproofthatRespondent inducedorencouraged an employee of a secondary employer to ceasework on the Powell project!F. Respondent's Conductas a Violationof Section8(b)(2) of the ActNeither the charge nor the complaint alleges that theunfair labor practice complained of constitutes a violationof Section 8(b)(2) of the Act; nevertheless the conduct ofRespondent set forth in both the charge and the complaint- that Respondent picketed Vaughn to cause him toterminate his relationship with Arnold- clearly fallswithin the proscriptions of Section 8(b)(2) of the Act, if itisrecognized that Arnoldisanemployee rather than anindependent contractor I have found that this was thepurpose for the picketing, and the fact that the charge andthe complaint allege that the conduct violates Section8(b)(4) rather than 8(b)(2) would not preclude me from afinding of a violation of Section 8(b)(2) if the employerinvolved,Vaughn, fell within the Board's jurisdictionalstandards.The conduct complained of, which couldconstitute a violation of Section 8(b)(2) of the Act, isspecifically and clearly set forth in the charge and thecomplaint, and theissuesas to Respondent's conduct,purpose and consequences thereof - elements of an unfairlabor practice under Section 8(b)(2) of the Act - werefully litigated." But, the jurisdictional standard used insecondary boycott cases, applied in paragraph I above,would not be applicable in the absence of a secondaryboycottThe total volume of Vaughn's business affectinginterstate commerce as shown herein is well below the$50,000 criterion recognized by the Board for assertingjurisdiction in such cases;" therefore, no violation ofSection 8(b)(2) of the Act can be found herein.CONCLUSIONS OF LAW1.On the Powell apartment project, the employersinvolvedmeet the Board's jurisdictional standard appliedin cases involving violations of Section 8(b)(4)(B) of theAct.Vaughn'sHome Decorating Center, consideredindividually, is not engaged in commerce within the'Respondent's business manager,Robert T Wolfe, testified that when hefound out that Vaughn had the carpet laying contract on the Powellproject, he planned on putting a picket up and getting a contract withVaughn He did not directly testify that this was a purpose of the picketingthat occurred on May 15, and other evidence clearly indicates that the solepurpose of the picketing of May 15 was to cause a termination ofVaughn's relationship with Arnold on this project'Moore Drydock Co, 92NLRB 547'Highway Truckdrivers and Helpers.Local No 107.130 NLRB 943,enfd 300 F2d 317 (C A. 3),WyckoffPlumbing,135 NLRB 329'McDonald also testified that this unknown person identified himself toMcDonald as a Business Manager with the Carpet Layers Union, but Isustained Respondent's objection to this testimony as hearsay and make nofinding based on it"N L R B v Local 450, Operating Engineers,281 F 2d 313 (C A 5),NorthCountryMotors, Ltd.133NLRB 1479Thomas Drayage &RiggingCo, 97 NLRB 703,General Teamsters Local439, 172 NLRBNo 231"Siemons Mailing Service,122 NLRB 81 336DECISIONSOF NATIONALLABOR RELATIONS BOARDmeaning of Section2(6) or (7) of the Act2.Respondent is a labor organization within themeaning of Section2(5) of the Act.3Respondent has not violated Section 8(b)(4)(i)and/or(ii)(B) ofthe Act.RECOMMENDED ORDERIt is recommended that the complaint be dismissed